id office uilc cca_2008090816213943 -------------- number release date from -------------------- sent monday september pm to -------------------- cc ------------------ subject fw eitc accuracy-related_penalty the court seems to have gotten it wrong the amount of income_tax imposed is defined by reg b as the amount of tax imposed on the taxpayer under subtitle a for the taxable_year determined without regard to among other things credits under sec_31 relating to tax withheld on wages and relating to tax withheld at source on nonresident_aliens and foreign_corporations sca reasons that because the reg explicitly excludes only sec_31 and sec_33 credits from the amount of income_tax imposed sec_32 credits must be included in the calculation the credit at issue in solomon is found in sec_34 of the code as a result the amout shown as the tax by the taxpayer on his return should be computed with regard to sec_34 this results in an underpayment note that the opinion cites reg sec_1_6664-2 for the definition of amount shown as the tax by the taxpayer on his return to show that that amount would not be adjusted by the credit however it fails to take into account reg sec_1_6664-2 which defines amount of income_tax imposed and which amount would take into account any credit under sec_34 under the reasoning set forth in the sca please let me know if you have any questions my direct line is ------------------- attachments sca pdf solomon opinion pdf
